DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of other crystal diffractors and a respective radiation detector claimed in claims 35-39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because suitable descriptive legends are required for elements 103, 110, 111, 112, 305, 402, 405, 406, 407, and 602 as set forth in 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN X-RAY FLUORESCENCE ANALYZER AND A METHOD FOR PERFORMING X-RAY FLUORESCENCE ANALYSIS.

Claim Objections
Claims 24-46 are objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) An X-ray fluorescence analyzer, comprising: 
[[-]] an X-ray tube for emitting incident X-rays in [[the]] a direction (a lack of antecedent basis) of a first optical axis,
a first radiation detector, (a rejection under 35 U.S.C. 112(b))
[[-]] a slurry handling unit configured to maintain a constant distance between a sample of slurry and said X-ray tube, 
[[-]] a first crystal diffractor located in a first direction from said slurry handling unit, said first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays that propagate into said first direction, and configured to direct the fluorescent X-rays in the separated said first radiation detector, wherein 
[[-]] the X-ray tube having an input power rating (a lack of antecedent basis) of 
[[-]] the first crystal diffractor comprises a pyrolytic graphite crystal, and 
[[-]] [[the]] an optical path (a lack of antecedent basis) between said X-ray tube and said slurry handling unit is direct with no diffractor therebetween.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  
Claim 25 should be amended as follows:
25. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein said slurry handling unit comprises a sample chamber having .
Appropriate correction is required.
Claims 26 and 27 are objected to because of the following informalities:  
Claim 26 should be amended as follows:
26. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein:
[[-]] the X-ray tube comprises an anode for emitting 
.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 26, wherein said X-ray tube [[is]] comprises an X-ray tube of [[the]] an end window type (a lack of antecedent basis).
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
28. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein the X-ray tube having an input power rating of .
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
Claim 29 should be amended as follows:
29. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein [[the]] a diffractive surface (a lack of antecedent basis) of said pyrolytic graphite crystal is one of the following: 
a simply connected surface curved in one direction; 
a simply connected surface curved in two directions; and
.
Appropriate correction is required.
Claims 30 and 31 are objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein the first crystal diffractor comprises:
[[-]] a first slit on a first optical path between said slurry handling unit and said pyrolytic graphite crystal, and 
[[-]] a second optical path between said pyrolytic graphite crystal and said first radiation detector.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  
Claim 31 should be amended as follows:
31. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 30, wherein: 
[[-]] [[the]] a diffractive surface (a lack of antecedent basis) of said pyrolytic graphite crystal is curved in one direction only, with a radius of a curvature in a plane defined by said first optical path and said second optical path [[paths]], and 
[[-]] said first slit [[is]] comprises a linear slit oriented perpendicular against said plane.
Appropriate correction is required.
Claim 32 is objected to because of the following informalities: 

32. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein: -4-Attorney Docket No.: 2534-00087 Preliminary Amendment dated October 20, 2020 
[[-]] said slurry handling unit is configured to maintain a planar surface of said sample of slurry on a side facing said X-ray tube, and 
[[-]] said first optical axis is perpendicular against said planar surface.
Appropriate correction is required.
Claims 33 and 34 are objected to because of the following informalities:  
Claim 33 should be amended as follows:
33. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein: 
[[-]] said slurry handling unit is configured to maintain a planar surface of said sample of slurry on a side facing said X-ray tube, and 
[[-]] said first optical axis is at an oblique angle against said planar surface.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities: 
Claim 34 should be amended as follows:
34. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 33, wherein said first crystal diffractor is located at [[that]] a rotational angle around said first optical [[axis]] axis, at which said planar surface of said sample of slurry (recited previously in claim 33) covers [[the]] a largest portion (a lack of antecedent bassi) of a field of view of the first crystal diffractor.
Appropriate correction is required.
Claims 35-39 are objected to because of the following informalities:  
Claim 35 should be amended as follows:
35. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, further comprising:
a plurality of other crystal diffractors in addition to said first crystal diffractor, each of said first crystal diffractor and said plurality of other crystal diffractors (recited previously) being located at a respective rotation angle around said first optical [[axis]] axis, and each of said first crystal diffractor and said plurality of other crystal diffractors being configured to separate a predefined wavelength range from the fluorescent X-rays (recited previously in claim 24) that propagate into [[the]] a respective direction (a lack of antecedent basis), and configured to direct the fluorescent X-rays in the respective separated predefined first wavelength range to a respective radiation detector.
Appropriate correction is required.
Claims 36-39 are objected to because of the following informalities:  
Claim 36 should be amended as follows:
36. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 35, wherein: 
[[-]] said plurality of other crystal diffractors comprise a second crystal diffractor comprising a second crystal, configured to direct the fluorescent X-rays in [[the]] a respective separated second predefined wavelength range to a respective second radiation detector, 
comprises 
[[-]] said first crystal diffractor and said second crystal diffractor configured .
Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  
Claim 37 should be amended as follows:
37. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 36, wherein said second crystal comprises [[is]] one of: 
a silicon dioxide crystal, 
a lithium fluoride crystal, 
an ammonium dihydrogen phosphate crystal, and
a potassium hydrogen phthalate crystal.
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should be amended as follows:
38. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 36, wherein said second radiation detector comprises .
Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  
Claim 39 should be amended as follows:
comprises [[is]] gold.
Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  
Claim 40 should be amended as follows:
40. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein the first radiation detector having an energy resolution .
Appropriate correction is required.
Claims 41 and 42 are objected to because of the following informalities:  
Claim 41 should be amended as follows:
41. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, further comprising:
[[-]] an analyzer body, 
[[-]] a front wall of said analyzer body, 
[[-]] an opening in said front wall, and 
[[-]] a holder for removably holding said slurry handling unit against an outer side of said front wall and aligned with said opening in said front wall.
Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  
Claim 42 should be amended as follows:
a same side of said front wall (a lack of antecedent basis).
Appropriate correction is required.
Claims 43 and 44 are objected to because of the following informalities:  
Claim 43 should be amended as follows:
43. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, further comprising:
a filter plate [[(205)]] on the optical path between said X-ray tube [[(402)]] and said slurry handling unit [[(201)]].
Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  
Claim 44 should be amended as follows:
44. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 43, wherein said filter plate [[(205)]] is located closer to said X-ray tube [[(402)]] than to said slurry handling unit [[(201)]].
Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  
Claim 45 should be amended as follows:
45. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, further comprising:
a calibrator plate; [[plate]] [[(305)]] and 
a path of the incident X-rays [[(206)]] and a second position is on the path of the incident X-rays [[(206)]] and in a field of view of the first crystal diffractor [[(601)]].
Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  
Claim 46 should be amended as follows:
46. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein said first radiation detector comprises [[is]] a solid-state semiconductor detector, preferably one of: a PIN diode detector, a silicon drift detector, a germanium detector, a germanium drift detector.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a slurry handling unit in claims 24-46.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-46 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a passive limitation “a first radiation detector” in line 8, which renders the claim indefinite. It is unclear whether or not the X-ray fluorescence analyzer further comprises a first radiation detector.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 25 recites a passive limitation “a sample window” in line 2, which renders the claim indefinite.  It is unclear whether or not the sample chamber comprises a sample window.  See transitional phrases in MPEP § 2111.03 for more information.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation 50 mm, and the claim also recites 40 mm and 30 mm, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation at least 1 kilowatt, and the claim also recites at least 2 kilowatts and at least 4 kilowatts, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 35 recites a limitation “said crystal diffractors” in line 4, which renders the claim indefinite.  It is unclear whether the limitation refers to the plurality of other crystal dffractors or the first crystal diffractor and the plurality of other crystal diffractors.
Claim 35 recites a passive limitation “a respective radiation detector” in lines 6-7, which renders the claim indefinite.  It is unclear whether or not the X-ray fluorescence analyzer comprises a plurality of respective radiation detector.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 36 recites a limitation “configured to direct the fluorescent X-rays in the respective separated second predefined wavelength range to a respective second radiation detector” in lines 3-4, which renders the claim indefinite.  It is unclear whether the limitation refers to the plurality of other crystal diffractors, the second crystal diffractor, or the second crystal.
Claim 36 recites a passive limitation “a respective second radiation detector” in line 4, which renders the claim indefinite.  It is unclear whether or not the X-ray fluorescence analyzer 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 46 recites the broad recitation a solid-state semiconductor detector, and the claim also recites a PIN diode detector, a silicon drift detector, a germanium detector, and a germanium drift detector, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 38 and 40 fail to set forth an additional structural limitation as the X-comprise a first radiation detector and a second radiation detector.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-28, 32-34, 40, 43, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yellepeddi et al. (U. S. Patent No. 9,031,187 B2).
With respect to claim 24, Yellepeddi et al. disclosed an X-ray fluorescence analyzer that comprises: 
an X-ray tube (2, 102) for emitting incident X-rays in a direction of a first optical axis;
a first radiation detector (16, D1 and D2);
a slurry handling unit (105) configured to maintain a constant distance between a sample of slurry and the X-ray tube; 
(12, 112), located in a first direction from the slurry handling unit, the first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays that propagate into the first direction, and configured to direct the fluorescent X-rays in the separated predefined first wavelength range to the first radiation detector, wherein: 
the first crystal diffractor comprises a pyrolytic graphite crystal (column 9, line 35 - column 10, line 50), and 
an optical path between the X-ray tube and the slurry handling unit is direct with no diffractor therebetween.
However, Yellepeddi et al. did not disclose that the X-ray fluorescence analyzer comprises:
an X-ray tube having an input power rating of at least 400 watts.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an X-ray tube having an input power rating of at least 400 watts, since a user would be motivated to obtain an X-ray fluoresce spectrum with an incident X-rays having appropriate characteristics (energies (keV) and intensity (I)) by operating an X-ray tube having an input power rating of at least 400 watts.
With respect to claim 26, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein:
the X-ray tube comprises an anode for emitting the incident X-rays (column 7, line 62 - column 8, line 11). 
However, Yellepeddi et al. did not disclose that the X-ray fluorescence analyzer comprises:

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a slurry handling unit configured to maintain a shortest linear distance that is -3-Attorney Docket No.: 2534-00087 Preliminary Amendment dated October 20, 2020shorter than 50 mm between the sample of slurry and the anode, since a user would be motivated to obtain an X-ray fluoresce spectrum from a small region of interest in the ample of slurry.
With respect to claim 27, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 26, wherein the X-ray tube comprises an X-ray tube of an end window type (column 7, line 62 - column 8, line 11).
With respect to claim 28, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24.
However, Yellepeddi et al. did not disclose that the X-ray fluorescence analyzer comprises:
an X-ray tube having an input power rating of at least 1 kilowatt.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an X-ray tube having an input power rating of at least 1 kilowatt, since a user would be motivated to obtain an X-ray fluoresce spectrum with an incident X-rays having appropriate characteristics (energies (keV) and intensity (I)) by operating an X-ray tube having an input power rating of at least 1 kilowatt.
With respect to claim 32, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein: -4-Attorney Docket No.: 2534-00087 Preliminary Amendment dated October 20, 2020 
the slurry handling unit is configured to maintain a planar surface of said sample of slurry on a side facing the X-ray tube, and 

With respect to claim 33, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein: 
the slurry handling unit is configured to maintain a planar surface of the sample of slurry on a side facing the X-ray tube, and 
the first optical axis is at an oblique angle against the planar surface (FIG. 1).
With respect to claim 34, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 33, wherein the first crystal diffractor is located at a rotational angle around said first optical axis, at which the planar surface of said sample of slurry covers a largest portion of a field of view of the first crystal diffractor (FIG. 1).
With respect to claim 40, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24. 
However, Yellepeddi et al. did not disclose that the X-ray fluorescence analyzer comprises: 
a first radiation detector having energy resolution better than 300 eV at a reference energy of 5.9 keV.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first radiation detector having energy resolution better than 300 eV at a reference energy of 5.9 keV, since a user would be motivated to employ a first radiation detector having a high energy resolution.
With respect to claim 43, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24, further comprising:
a filter plate (24) on the optical path between said X-ray tube and said slurry handling unit (column 14, lines 12-26).
et al. disclosed the X-ray fluorescence analyzer according to claim 43, wherein the filter plate is located closer to the X-ray tube than tothe slurry handling unit (FIG. 6).
With respect to claim 46, Yellepeddi et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein said first radiation detector comprises a solid-state semiconductor detector (column 9, line 35 - column 10, line 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yun et al. (U. S. Patent No. 10,295,485 B2) disclosed an X-ray transmission spectrometer system.
Van Haarlem et al. (U. S. Patent No. 9,291,583 B2) disclosed a trace-element X-ray fluorescence analyser using dual-focus X-ray monochromators.
Yellepeddi et al. (U. S. Patent No. 9,031,187 B2) disclosed a method and an apparatus for performing an X-ray analysis of a sample.
Hodeau et al. (U. S. Patent No. 8,155,267 B2) disclosed a device for an X-ray analysis of a specimen comprising an energy-angle-filtering diffraction analyser system.
Grodzins et al. (U. S. Patent No. 7,634,052 B2) disclosed a two-stage X-ray concentrator.
Hubbard-Nelson et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884